Citation Nr: 1510779	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  15-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 29, 1962 to June 28 1965, and from July 30, 1965 to July 29, 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2014, a statement of the case was issued in December 2014, and a substantive appeal was received in January 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (2014).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.  See 06/10/2014 VBMS entry, Certificate of Release or Discharge from Active Duty, DD Form 214.  

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  The Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of urinary bladder cancer.  See Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran has submitted literature which discusses a relationship between bladder cancer and exposure to Agent Blue in Vietnam as a result of the arsenic contained within Agent Blue.  See 04/12/2014, VBMS entry, Correspondence; 12/18/2014 VBMS entries, Third Party Correspondence (marked with gavels); 12/22/2014 VBMS entry, Correspondence.  The submitted literature supports the presence of arsenic within Agent Blue and the possibility of developing bladder cancer as a result of exposure to arsenic.  

The Veteran has also submitted literature which discusses a relationship between diabetes mellitus as a predictor of cancer mortality, to include bladder cancer.  See 09/18/2014 VBMS entry, Third Party Correspondence.  Service connection is in effect for diabetes mellitus.  See 06/19/2009 VBMS entry, Rating Decision - Narrative; see also 38 C.F.R. § 3.310.  

The Veteran has not presented any medical opinion evidence addressing these questions, but the submitted medical literature affords sufficient indication of the possibility of a link between herbicide agent exposure and the development of bladder cancer, and a suggestion of a link between diabetes mellitus and developing bladder cancer, to necessitate VA obtaining medical opinions on these issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that a VA oncologist review the Virtual folder to assess the etiology of the Veteran's bladder cancer.  

After reviewing the Virtual folder, to include the treatise documentation, the examiner should opine as to the following:

a)  Is it at least as likely (a 50 percent or higher degree of probability) that bladder cancer manifested during service or is otherwise related to service, to include exposure to herbicides?

b)  Is bladder cancer at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected diabetes mellitus?  

c)  Is bladder cancer at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by diabetes mellitus?  

The examiner should be aware that the Veteran is presumed to have been exposed to herbicides during active service.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

An examination should be scheduled only if deemed necessary by the VA examiner.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

